Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest the method and system as
recited in claim(s) 1, 13 and 19 as follow:

Claim 1:
“receiving an access request from a first requesting entity via a network indicating a first original data object;
generating a first at least one read request for transmission to at least one storage unit to retrieve a plurality of encoded original data slices associated with the first original data object, wherein the plurality of encoded original data slices are generated using a dispersed storage error encoding process;
generating a first regenerated original data object by utilizing a decoding scheme on the plurality of encoded original data slices; and
generating a first transformed data object for transmission to the first requesting entity via the network, wherein the first transformed data object is generated by applying changes to content of the first regenerated original data object.”

Claim 13:
“at least one processor; 
a memory that stores operational instructions, that when executed by the at least one processor cause the processing system to: 

generate a first transformed data object by utilizing a transformation function on the first regenerated original data object based on a first entity identifier associated with the first requesting entity; and 
transmit the first transformed data object to the first requesting entity.”

Claim 19:
“at least one memory section that stores operational instructions that, when executed by a processing system of a dispersed storage network (DSN) that includes a processor and a memory, causes the processing system to: 
generate, in response to a first requesting entity requesting access to a first original data object, a first regenerated original data object by utilizing a decoding scheme on a plurality of encoded original data slices associated with the first original data object, wherein the plurality of encoded original data slices are generated using a dispersed storage error encoding process;  
generate a first transformed data object by utilizing a transformation function on the first regenerated original data object based on a first entity identifier associated with the first requesting entity; and 
transmit the first transformed data object to the first requesting entity.”

Hence, the prior arts of record do not anticipate nor render obvious the claimed
inventions.
Thus, claims 1-20 are allowable over the prior arts of record.




/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111